Citation Nr: 0517325	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  97-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected right knee injury.

2.  Entitlement to service connection for generalized 
degenerative arthritis, to include as secondary to service-
connected right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the claims for increased 
rating for right knee injury, service connection for 
arthritis, and entitlement to individual unemployability 
(TDIU).  In March 2002, the veteran withdrew his claim for 
TDIU and in a May 2002 decision, the Board dismissed the TDIU 
appeal.  See 38 C.F.R. § 20.204.  

The veteran presented for a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2002; a transcript of 
the hearing is of record.  In August 2003, the Board remanded 
the present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

A September 2004 statement of the veteran indicates his 
desire to reopen a claim for TDIU.  This claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of a right knee injury are 
manifested by no more than slight lateral instability.

2.  The veteran's residuals of a right knee injury are 
manifested by pain, loss of power, weakness, and 
fatigability.

3.  Generalized degenerative arthritis did not have its onset 
during active service or result from disease or injury in 
service.

4.  Generalized degenerative arthritis was not caused or 
aggravated by the service-connected right knee injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected right knee injury, based on 
instability, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5257, (2004).

2.  The criteria for a separate 10 percent evaluation for 
service connected right knee injury, based upon traumatic 
arthritis, have been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2004).

2.  The criteria for entitlement to service connection for 
generalized degenerative arthritis, on a direct basis and as 
secondary to service-connected right knee injury, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2004 and the November 2004 
supplemental statement of the case (SSOC).  By means of this 
letter, the veteran was told of the requirements to 
successfully establish a claim for increased rating, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  He was told that VA would attempt to obtain any records 
he considered relevant.  The SSOC referred to 38 C.F.R. §§ 
3.309 and 3.310, thereby notifying the veteran of the 
requirements to successfully establish a claim for secondary 
service connection.  The content of this letter and the SSOC 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Although the RO did not expressly tell the 
veteran to submit any evidence in his possession relevant to 
the claim, such a defect in the notice was harmless error 
because the veteran reported at his hearing and on a VA Form 
21-527 dated in September 2004 that all his treatment was at 
the VA.  VA records have been obtained, and there is no 
indication that the veteran might possibly have any other 
relevant records.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, supra.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in 
December 1996, September 2002, and April 2004.  Accordingly, 
the requirements of the VCAA have been met by the RO to the 
extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

Service medical records show treatment for possible internal 
derangement of the right knee with x-ray findings of 
calcification of an old hematoma.  In March 1946, the veteran 
was granted service connection for residuals of a right knee 
injury, for which a 10 percent rating was assigned, effective 
January 1946.  In an October 1947 rating decision, the RO 
increased the disability rating to 30 percent, effective 
April 1946.  In a July 1951 rating decision, the RO decreased 
the disability rating to 10 percent, effective September 
1951.  In October 1996, the veteran submitted claims for an 
increased rating for his right knee injury and service 
connection for arthritis, as secondary to the right knee 
injury.  

The veteran received medical treatment from the VA New 
Orleans facility.  In October 1996, the RO received a 
statement from Dr. J.C.S., the veteran's treating VA 
physician, which stated that the veteran was unable to stand 
or walk over 30 minutes due to an old right knee injury.  He 
was also diagnosed as having widespread degenerative 
arthritis.  

During treatment in October 1996, the veteran complained that 
the pain in his right knee was so severe he could not work.  
A work up showed arthritis and trauma of the right knee.  A 
radiological report showed that the veteran had hypertrophic 
bony spurring along the medial femoral condyle, 
anterosuperior patella, and at the tendinous reinsertion site 
between the tibia and fibula.  There was no evidence of a 
fracture or dislocation.  There was a calcific density 
between the tibia and fibula.  The veteran was diagnosed as 
having moderate degenerative changes.

In conjunction with his claim, in December 1996, the veteran 
was afforded a VA examination of his right knee.  The veteran 
reported that at the time of the examination, he had pain 
from his upper thigh to his shin.  Physical examination 
showed a range of motion from 10 to 120 degrees with 
crepitation on motion.  There was no ligamentous laxity, and 
McMurray, Lachman, and anterior drawer signs were negative.  
He was tender around the knee area and mid portion of the 
knee itself.  X-rays showed calcification of the medial 
collateral ligament.  He was diagnosed as having moderate 
degenerative joint disease of the right knee.  

In his March 2002 hearing the veteran reported that when he 
had knee pain, his knee became weak and gave way at times.  
When he got severe pain in his knee at work, he was allowed 
to sit down for about 1/2 hour until he was able to resume his 
work.  He also stated that his VA doctor said she believed 
the arthritis in his hips and back was related to his right 
knee condition.

During a September 2002 VA examination, the veteran reported 
that his right knee continued to bother him because of some 
restriction in motion and tenderness by certain movements.  
At the time of the examination, his right knee was sore most 
of the time, sometimes getting worse with certain movements.  
Physical examination showed no limping by walking.  The range 
of motion of both knees was 0 to 135 degrees of flexion.  
There was no laxity of the knees or drawer sign evident.  The 
veteran experienced discomfort during range of motion 
exercises of the right knee.  There was minimal tenderness 
medially over the femoral condyle and no swelling of the 
right knee was evident.  The veteran was diagnosed as having 
degenerative arthritis of the right knee, posttraumatic.  The 
examiner opined that the veteran's right knee injury 
prevented him from performing heavy manual labor, running, 
squatting or climbing and this functional loss was due to 
loss of power, weakness, fatigability, and incoordination.  
He also stated that the veteran's degenerative arthritis 
condition was directly related to his age and had no bearing 
on his service-connected injury.  The examiner concluded that 
the veteran's right knee disability was more likely than not 
to get worse over time.  

A September 2002 radiology report of the right knee showed 
bony prominence of the femoral epicondyles and the tibial 
tubercle.  There was an apparent exostosis along the 
posterior aspect of the proximal tibia.  The knee joint 
spaces appeared to be normally maintained and there was no 
evidence of joint effusion.  The primary diagnosis was 
abnormal.

During treatment in September 2003, the veteran reported that 
his knee gave out and the pain was getting worse, especially 
at night.  Physical examination showed a trace of edema, 
minimal swelling in the right knee, some tenderness medially, 
and limited range of motion.  

In April 2004, the veteran underwent a magnetic resonance 
imaging (MRI) of the right knee at a private facility.  The 
MRI showed a tear of the posterior horn of the medial 
meniscus.  There was a thickening of the anterior cruciate 
ligament without high T2 weighted signal, suggesting 
tendinopathy or prior injury.  Calcification at the insertion 
of the quadriceps tendon and mild thickening of the posterior 
cruciate ligament were noted.  There was fluid in the joint 
and edema within the subcutaneous tissue at the lateral 
aspect of the knee.  Joint space narrowing of the medial 
compartment of the knee was seen.  

In April 2004, the veteran was afforded a VA examination.  At 
that time he reported that he had to stop working as a 
cleaner and presser in September 2003 because of significant 
aching in his right knee.  He had worn a brace since November 
2003 and had aching extenuated with going up and down steps.  
Kneeling was also painful.  Physical examination showed that 
the veteran had a normal gait and range of motion.  Flexion 
was 0 to 140 degrees actively, passively, against resistance 
and repetitively.  He had no swelling and his knee and 
patella were stable.  He was negative for drawer sign and 
McMurray's sign.  Mild crepitus was noted.  The veteran was 
diagnosed as having physiologic osteoarthritis, superimposed 
on a longstanding medial joint strain.  He also had a recent 
tear of the right medial meniscus.  The examiner opined that 
the osteoarthritis in the knee was physiologic and therefore 
not service-connected, because it is generalized.  The medial 
meniscal tear likewise appeared to not be service-connected.  

In correspondence of record, the veteran contended that he 
should receive an increased disability rating because the 
pain in his right knee has become so chronic and severe that 
he was unable to walk or stand for any period over 30 
minutes; his knee has caused him to be unemployable.  


III.  Legal analysis

A.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee, and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

The veteran's service-connected right knee injury is 
evaluated under Diagnostic Code 5257, which contemplates 
lateral instability and subluxation of the knee joint.  The 
current evaluation assigned to the service-connected 
disability is 10 percent.

1.  Instability

The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent based upon instability of 
the right knee.  The December 1996, September 2002 and April 
2004 examination reports stated that the veteran was negative 
for laxity, McMurry, Lachman, or drawer sign in the right 
knee.  The April 2004 examination report also stated that the 
veteran's right knee and patella were stable.  Although the 
veteran contends that he has instability and complained of 
instability during treatment, the Board finds that the above-
described objective findings show that the veteran does not 
have subluxation or instability of the right knee and 
therefore an evaluation in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran is competent to report his symptoms; however, he 
does not have medical expertise.  While he can describe how 
his knee feels, he cannot provide a competent opinion 
regarding objective findings of instability or subluxation.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing their findings.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  To this extent, the 
preponderance of the evidence is against his claim for an 
evaluation in excess of 10 percent for the right knee based 
upon instability, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent based upon 
instability under DeLuca, 8 Vet. App. 202; however, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to this part of the veteran's claim.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 
Vet. App 7, 11 (1996) (holding that Diagnostic Code 5257 is 
not predicated on loss of range of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to a disability rated 
under that Diagnostic Code).  Therefore, the Board has not 
considered DeLuca in determining whether an evaluation in 
excess of 10 percent, based upon instability, is warranted 
for the right knee.

2.  Traumatic Arthritis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for the right knee for painful motion 
and traumatic arthritis.

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Codes 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2003) would still be 
available.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

The record does show that pain on use has progressively 
worsened over the years.  On 1996 VA examination, the veteran 
reportedly was unable to walk or stand more than 30 minutes 
due to pain from his old right knee injury.  During the 
September 2002 examination, the veteran stated that his right 
knee was sore most of the time and he experienced discomfort 
during the range of motion exercises.  The examiner 
specifically stated that the veteran had functional loss, 
which was due to loss of power, weakness, fatigability, and 
incoordination and would more likely than not get worse over 
time.  In September 2003, the veteran reported that his right 
knee gave out and the pain had gotten worse, especially at 
night.  In November 2003, he began to wear a brace.  During 
the April 2004 examination, the veteran reported aching 
aggravated by going up and down steps.  

The Board finds that the above-described clinical findings 
establish that the veteran has painful motion in the right 
knee and traumatic arthritis warranting a separate 10 percent 
evaluation for that knee.  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 1 
Vet. App. 411 (1991).

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  
Although movement is painful, the veteran has full, or nearly 
full, range of motion.  The veteran's limitation of motion 
reported during the December 1996 VA examination is not 
severe enough to warrant a higher evaluation under Diagnostic 
Codes 5260 and 5261.  Moreover, examinations since that time 
have shown improved range of motion.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected residuals of a right knee 
injury are any more than 10 percent disabling based on 
traumatic arthritis.

B.  Secondary service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that disability manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to secondary service 
connection for generalized degenerative arthritis.  

There is no competent medical evidence of record showing that 
the veteran's generalized degenerative arthritis had its 
onset during active service or is related to any in-service 
disease or injury.  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The facts show that the veteran was diagnosed with 
degenerative arthritis in 1996.  During the September 2002 VA 
examination, the examiner concluded that the veteran's 
degenerative arthritis condition was directly related to his 
age and was not related to his service-connected right knee 
injury.  During the April 2004 VA examination, another VA 
examiner stated that the veteran's arthritis, other then the 
right knee arthritis, was not caused by the veteran's 
service-connected right knee injury as it was physiologic and 
generalized.  The Board attaches significant probative value 
to these opinions, as they included review of the claims file 
and are well reasoned, detailed and consistent with other 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  Therefore, 
based on these opinions, the Board finds that the veteran's 
arthritis was not caused or aggravated by his service-
connected right knee disability.

Furthermore, service connection for generalized degenerative 
arthritis on a direct basis has not been established.  The 
evidence does not show that the veteran was diagnosed with 
generalized degenerative arthritis within one year following 
his separation from service.  Degenerative changes were not 
demonstrated until 1996.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for generalized degenerative arthritis on a direct 
basis and as secondary to the service-connected right knee 
injury.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).








	(CONTINUED ON NEXT PAGE)





ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of right knee injury based on 
instability or subluxation is denied.

2.  Entitlement to a separate 10 percent evaluation for 
traumatic arthritis in the right knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

2.  Entitlement to service connection for generalized 
degenerative arthritis, on a direct basis and as secondary to 
service-connected right knee injury, is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


